Citation Nr: 1108012	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-17 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back disability, degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from September 1977 to September 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issue of entitlement to service connection for Hodgkin's Lymphoma has been raised by the record, but has not been initially adjudicated by the RO as the  Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are currently before the Board, they are being remanded, rather than referred, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


REMAND

Before addressing the two claims at issue in this appeal, the Board finds that additional development is required.  First, it appears the Veteran is receiving Social Security Administration (SSA) benefits.  A private treatment record from Dr. W.M., dated in August 2007, indicates the Veteran had then recently begun receiving "emergency SSI" benefits - referring to supplemental security income.  There are several types of benefits administered by the SSA, including age-related or retirement benefits, disability benefits, and SSI.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002).  Age-related or retirement benefits are based on a claimant's age and employment history.  42 U.S.C.A. § 402(a).  Disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520 (2010).  Whereas SSI benefits are based on age, disability, and income and resource limits.  42 U.S.C.A. § 1382; 20 C.F.R. § 416.920 (2010).  Accordingly, the SSA may have medical records regarding a Veteran's disabilities where a Veteran is receiving either disability or SSI benefits.

And here, unfortunately, it is not altogether clear what type of SSA benefits the Veteran has been receiving.  In close or uncertain cases, VA should be guided by the principles underlying this uniquely pro-claimant system.  VA has a duty to assist Veterans and is required to "fully and sympathetically develop the Veteran's claim to its optimum before deciding it on the merits."  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (citation and internal quotation marks omitted).

So, on remand, the AMC must clarify this matter and obtain any outstanding SSA disability records that might be pertinent to the Veteran's claims for a rating higher than 20 percent for his low back disability and a TDIU.  When, as here, VA is put on notice of the existence of relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating this assist obligation only extends to SSA records that are potentially relevant, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

Second, the AMC must also attempt to obtain any outstanding VA treatment records.  The Board's preliminary review of the claims file reveals the Veteran has received outpatient treatment for his low back disability at the local VA Medical Center(VAMC) in Jackson, Mississippi.  However, there are no VA treatment records associated with the claims file since April 2008.  

Since he asserts a worsening low back disability, which he in turn alleges renders him unemployable and entitled to a TDIU, it is imperative the AMC obtain any outstanding VA treatment records.  So, at minimum, the AMC needs to obtain all of his relevant treatment records from that VAMC since April 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran should also be apprised of the latter situation, if it arises.

Third, the file also indicates there may be outstanding private treatment records.  VA treatment notes reveal the Veteran had back surgery in October 2007 or thereabouts at the Laurel Bone and Joint Clinic, under the direction of Dr. L.  See VA outpatient treatment records dated in September 2007 and January 2008.  There are several private orthopedic treatment records on file from Dr. W.M., also of the Laurel Bone and Joint Clinic, but only dated up to August 2007, so before the surgery.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to make reasonable efforts to obtain relevant records, including private records, which the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  If after making such reasonable efforts VA is unable to obtain all of the relevant records sought, VA must so notify the claimant.  Id.  This notice must identify the records not obtained, explain the efforts made to obtain them, and describe any further action VA will take on the claim.  Id.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).

Here, though, it does not appear the RO has attempted to obtain any private treatment records dated since August 2007 from the Laurel Bone and Joint Clinic, in Laurel, Mississippi, especially for Drs. L. and W.M.  So the AMC must attempt to obtain these additional, more recent, treatment records.  Id.

Fourth, the Veteran also needs to be reexamined to reassess the severity of his low back disability.  He failed to report to his VA compensation examinations previously scheduled in September 2007 and February 2008.  And according to VA regulation, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause, fails to report for such examination or 
re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  When the missed examination is scheduled in conjunction with a claim for increase, as is the case here, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Here, however, the Veteran has explained that he could not attend the February 2008 VA examination due to financial difficulties.  Also, since he appears to have undergone low back surgery close to the time of his September 2007 VA examination, and since has been undergoing chemotherapy for his non-service-connected Hodgkin's lymphoma, the Board finds potentially mitigating circumstances for his prior failures to attend those scheduled VA examinations.  So the Board finds good cause for rescheduling his VA compensation examination.  Indeed, accepting that his September 2007 and February 2008 VA examinations did not occur, his most recent VA compensation examination was in May 2006, so nearly five years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); 38 C.F.R. § 3.327(a) (2010).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

Significantly, the Veteran asserts that the severity of his low back disability has worsened, and he has expressed his willingness to be reexamined.  See January 2011 accredited representative's informal hearing presentation.  As such, the Board finds that reexamination is needed to determine the current severity of the Veteran's low back disability, including assessing the impact this service-connected disability has on his employability and, therefore, potential entitlement to a TDIU.  Consequently, the TDIU and low back disability claims are inextricably intertwined.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  And see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.).  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  Id.  


To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies) and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

Here, the Veteran's only service-connected condition is his low back disability, DDD of the lumbar spine, which so far has been rated as just 20-percent disabling, so insufficient to satisfy these threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  But even if a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer the claim to the Director of Compensation and Pension Service for extra-schedular consideration if the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Therefore, following the above development, if the Veteran still fails to meet the threshold minimum percentage requirements for a TDIU in 38 C.F.R. § 4.16(a), then the RO should alternatively consider whether an extra-schedular TDIU is warranted under § 4.16(b) [or 38 C.F.R. § 3.321(b)(1)].  See also Thun v. Peake, 22 Vet. App. 111 (2008).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.	Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by that agency concerning his claim for SSI or other disability-based benefits.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.	Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the local VAMC in Jackson, Mississippi, dated since April 2008.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.	Also ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) to additionally obtain any outstanding private treatment records - including, but not limited to, those at the Laurel Bone and Joint Clinic in Laurel, Mississippi, especially from Drs. L. and W.M.  

Ask the Veteran to assist in obtaining these additional records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).

4.	Upon receipt of any additional records requested in the preceding paragraphs 1, 2 and 3, schedule the Veteran for an appropriate VA compensation examination to reassess the severity of his low back disability.  He is hereby advised that failure to report for this re-scheduled VA examination, without good cause, will have adverse consequences on his pending claims.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed to address the relevant rating criteria concerning his low back disability and to determine whether a TDIU is warranted.  To this end, the claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and occupational history.

Based on examination findings, history, and other evidence contained in the claims file, the designated VA examiner should discuss all impairment/symptoms caused by the service-connected low back disability.  The examiner must offer an opinion as to whether this disability precludes the Veteran from obtaining and maintaining substantially gainful employment, given his level of education and any prior work experience or training, etc.

The examiner must discuss the rationale for any opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.

5.	Then readjudicate the claims in light of any additional evidence - including considering whether additional compensation is warranted on an alternative extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and 4.16(b).  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



